DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered. Claims 1-19 and 21 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Wang (US 20120272058 A1), and further in view of Cahill (US 20090006884 A1).
Regarding claim 1, Sadot teaches a method comprising: 

 sending, by the client device to a load balancer, a first message comprising client encryption parameters to be used for encrypting communication between the client device and the first server. ([0004]: when an SSL session is established, the client and server perform a negotiation phase, in which the client and server authenticate each other and negotiate an encryption algorithm and cryptographic keys. [0005]: The negotiation phase of the SSL protocol is generally initiated by the client, which transmits an SSL “client hello” message to the server. [0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters. [0006]: the client transmits an SSL “client hello” message to the server with the SSL session ID.)
Sadot does not explicitly disclose receiving, by the client device from the first server, a second message comprising server encryption parameters to be used for encrypting communication between the client device and the first server.
However, Wang teaches receiving, by the client device from the first server, a second message comprising server encryption parameters to be used for encrypting communication between the client device and the first server. (Fig. 5: Client certificate and client key exchange. [0021]: two devices interested in establishing a security session (e.g., for encryption of traffic between a client and server) may send session initiation request/reply messages (e.g. a second message) to exchange security information (e.g. including server encryption parameters), as will be understood by those skilled in the art.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to include above limitations. One would have been 
Sadot and Wang do not explicitly disclose receiving a third message indicating that the first server will stop serving the client device; and based on the third message, establishing a connection with a second server.
However, Cahill teaches receiving a third message indicating that the first server will stop serving the client device; and ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
based on the third message, establishing a connection with a second server. ([0016]: redirect users to an alternate server or URL during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot and Wang to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a 

Regarding claim 5, Sadot, Wang and Cahill teach the method of claim 1.
Sadot teaches sending, by the client device, an additional message to the load balancer. (Fig. 1: all client messages go to the load balancer 104 first, then forward to the selected server 102. [0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters.)

Regarding claim 6, Sadot, Wang and Cahill teach the method of claim 1.
Sadot teaches wherein the third message is received from the load balancer. (Fig. 1: all server messages go to the load balancer 104 first, then forward to the corresponding client. [0028]: Response packets from servers are optionally sent to load balancer, which forwards the response packets to the client.)

Regarding claim 7, Sadot, Wang and Cahill teach the method of claim 1.
Sadot does not explicitly wherein the third message is received from the first server, and further comprising: based on the third message, closing the connection with the first server.
However, Cahill teaches wherein the third message is received from the first server, and further comprising: based on the third message, closing the connection with the first server. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kakadia to include wherein the third message is received from the first server, and further comprising: based on the third message, closing a connection with the first server. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 17, Sadot teaches a method comprising: 
establishing a connection between a first server and a client device, wherein the establishing comprises:
 receiving, by the first server from a load balancer, a first message comprising client encryption parameters to be used for encrypting communication between the client device and the first server. ([0004]: when an SSL session is established, the client and server perform a negotiation phase, in which the client and server authenticate each other and negotiate an encryption algorithm and cryptographic keys. [0005]: The negotiation phase of the SSL protocol is generally initiated by the client, which transmits an SSL “client hello” message to the server. 
receiving, by the first server and via the connection, client data from the client device; 
sending, by the first server and via the connection, server data to the client device. ([0004]: Data is transmitted in the SSL session between the server and client only after successful completion of the negotiation phase.)
Sadot does not explicitly disclose sending, by the first server and to the client device, a second message comprising server encryption parameters to be used for encrypting communication between the client device and the first server.
However, Wang teaches sending, by the first server and to the client device, a second message comprising server encryption parameters to be used for encrypting communication between the client device and the first server. (Fig. 5: Client certificate and client key exchange. [0021]: two devices interested in establishing a security session (e.g., for encryption of traffic between a client and server) may send session initiation request/reply messages (e.g. a second message) to exchange security information (e.g. including server encryption parameters), as will be understood by those skilled in the art.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to include above limitations. One would have been motivated to do so because due to online security and privacy risks, client and server may interested in establishing a security session (e.g., for encryption of traffic between a client and server) may send session initiation request/reply messages (“security messages”) to exchange security information, as will be understood by those skilled in the art. As taught by Wang, [0021].

However, Cahill teaches sending, by the first server and to the client device, a third message indicating that the first server will close the connection with the client device, ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
wherein the third message comprises information indicating a second server for establishing a connection with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an alternate server or URL (e.g. information indicating a second server) during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot and Wang to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a 

Regarding claim 18, Sadot, Wang and Cahill teach the method of claim 17.
Sadot does not explicitly disclose receiving, by the first server, a signal that indicates to end the connection between the first server and the client device, wherein the sending the third message occurs after the receiving a signal.
Cahill teaches receiving, by the first server, a signal that indicates to end the connection between the first server and the client device, ([0004]: an event is created in an application server to schedule a system downtime period for a web server in the computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated.)
wherein the sending the third message occurs after the receiving a signal. ([0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a .

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Wang (US 20120272058 A1), and in view of Cahill (US 20090006884 A1), and further in view of TownsendSecurity (THE DEFINITIVE GUIDE TO ENCRYPTION KEY MANAGEMENT FUNDAMENTALS).
Regarding claim 2, Sadot, Wang and Cahill teach the method of claim 1.
Sadot, Wang and Cahill do not explicitly disclose generating, by the client device, a client key pair comprising a client public key and a client private key, wherein the client encryption parameters comprise the client public key; and decrypting, by the client device and using the client private key, a symmetric key; wherein information exchanged between the client device and the first server is encrypted with the symmetric key.
However, TownsendSecurity teaches generating, by the client device, a client key pair comprising a client public key and a client private key, wherein the encryption parameters comprise the client public key; (Page 6 Image 1 and paragraphs 2: Recipient generate public key and private key, recipient (e.g. client) sends public key to the sender (e.g. server). )
decrypting, by the client device and using the client private key, a symmetric key; and (Page 6 Image 1 and paragraphs 6: The recipient receives the packet and decrypts the symmetric key with the private key.)
wherein information exchanged between the client device and the first server is encrypted with the symmetric key. (Page 6 Image 1 and paragraphs 7: The recipient decrypts the data with the symmetric key.)


Regarding claim 19, Sadot, Wang and Cahill teach the method of claim 18.
Sadot, Wang and Cahill do not explicitly disclose further comprising: encrypting, by the first server and based on the client encryption parameters, the second message and the server data prior to sending to the client device.
However, TownsendSecurity teaches further comprising: encrypting, by the first server and based on the client encryption parameters, the second message and the server data prior to sending to the client device. (Page 6 Image 1 and paragraphs 2-5: Recipient generate public key and private key, recipient (e.g. client) sends public key to the sender (e.g. server). The sender creates an ephemeral symmetric key and encrypts the symmetric key with the public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kakadia and Cahill to include above limitations. One would have been motivated to do so because the proper management of cryptographic key is essential to security. Using asymmetric key to encrypt symmetric key is popular method of key management and adds another layer of protection.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Wang (US 20120272058 A1), and in view of Cahill (US 20090006884 A1), and further in view of Israel (WO 2003019901 A1).
Regarding claim 3, Sadot, Wang and Cahill teach the method of claim 1.
Cahill teaches wherein the third message is received before a timeout occurs and wherein the third message comprises an address of the second server. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime and redirect users to an alternate server or URL during the scheduled downtime period.)
Sadot, Wang and Cahill do not explicitly disclose wherein the client device is configured to close a connection with the first server when the timeout occurs.
However, Irsal teaches wherein the client device is configured to close a connection with the first server when the timeout occurs. (Page 25 lines 9-11: many HTTP clients perform their own timeout checking and occasionally do close a connection when such a timeout occurs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Wang and Cahill to include wherein the client device is configured to close a connection with the first server when the timeout occurs. One would have been motivated to do so because many HTTP clients utilizes timeout to close connection with server to ensure not wasting computing resources for staled connection.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Wang (US 20120272058 A1), and in view of Cahill (US 20090006884 A1), and further in view of Kakadia (EP 2398211 B1).
Regarding claim 4, Sadot, Wang and Cahill teach the method of claim 1.

Kakadia teaches receiving, by the client device and from a second load balancer, an Internet Protocol (IP) address corresponding to the load balancer; and sending, by the client device, an additional message to the load balancer. ([0049]: when a server pool associated with a particular SLB (e.g. first load balancer) is out of service, the load balancing operation will try to direct a request for service provided by the failed server pool to another server pool associated with another SLB (e.g. second load balancer).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Wang and Cahill to include above limitations. One would have been motivated to do so because nearly all Internet based services are now offered by servers located in a distributed manner to allow service efficiency, load balance, or fault tolerance. It is well known in the art (e.g. conventional mechanism) to achieve load balancing by utilizing multiple layers of load balancing, i.e., the global server load balancers (GSLB) layer  and the local server load balancers (LSLB) layers. As taught by Kakadia, [0001]-[0004].

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Moss (US 20130145367 A1), and further in view of Cahill (US 20090006884 A1).
Regarding claim 8, Sadot teaches a method comprising:

sending, by the computing device to the first server, a first message received from the client device, wherein the first message comprises client encryption parameters; ([0004]: when an SSL session is established, the client and server perform a negotiation phase, in which the client and server authenticate each other and negotiate an encryption algorithm and cryptographic keys. [0005]: The negotiation phase of the SSL protocol is generally initiated by the client, which transmits an SSL “client hello” message to the server.)
based on the determining that the first server is functioning, sending, by the computing device and to the first server, one or more encrypted requests from the client device; ([0004]: Data is transmitted in the SSL session between the server and client only after successful completion of the negotiation phase.)
sending, by the computing device to the client device, one or more encrypted responses to the encrypted requests; ([0004]: Data is transmitted in the SSL session between the server and client only after successful completion of the negotiation phase.)
Sadot does not explicitly disclose determining, by the computing device that demand for connections with the first server has decreased.
However, Moss teaches determining, by the computing device that demand for connections with the first server has decreased. ([0030]: removing nodes upon the occurrence of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot to include above limitations. One would have been motivated to do so because it is desirable to remove nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically. As taught by Moss, [0030].
Moss teaches to remove server based on the determining that the demand has decreased. Sadot teaches all messages exchanged between client and server via a load balancer. But Sadot and Moss do not explicitly disclose sending, to the client device, a third message indicating that the first server will stop communicating with the client device.
However, Cahill teaches sending, to the client device, a third message indicating that the first server will stop communicating with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an alternate server or URL during the scheduled downtime period. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot and Moss to include above limitation. One would have been motivated to do so because it is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network 

Regarding claim 13, Sadot, Moss and Cahill teach the method of claim 8.
Sadot and Moss do not explicitly disclose wherein the third message comprises information indicating a second server for establishing a connection with the client device.
However, Cahill teaches wherein the third message comprises information indicating a second server for establishing a connection with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an alternate server or URL (e.g. information indicating a second server) during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot and Moss to include above limitation. One would have been motivated to do so because it is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Peiffer (US 20060089996 A1).
Regarding claim 9, Sadot, Moss and Cahill teach the method of claim 8.

However, Peiffer teaches wherein the determining that demand for connections has decreased comprises determining a quantity of devices that are connected with the first server. ([0044]:  more than one performance indicator may be monitored by connection management device for adapting the number of connections to server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Moss and Cahill to include above limitations. One would have been motivated to do so because it is well known to person having ordinary skill in the art that when client connections to a server drops, the server load is decreasing accordingly. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Kakadia (EP 2398211 B1).
Regarding claim 10, Sadot, Moss and Cahill teach the method of claim 8.
Sadot, Moss and Cahill do not explicitly disclose maintaining, by the computing device, a list of servers unable to respond to client devices, wherein the sending the third message occurs after determining, by the computing device and based on the list of servers, that the first server is unable to respond to client devices.
Kakadia teaches maintaining, by the computing device, a list of servers unable to respond to client devices, ([0046]: The SLB 510 may also include storage (525) for storing information 
wherein the sending the third message occurs after determining, by the computing device and based on the list of servers, that the first server is unable to respond to client devices. ([0046]: The SLB 510 functions to monitor the health of the servers in the server pool and selects a specific server from the server pool in a load balanced manner whenever it receives a service request from the connected router.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Moss and Cahill to include above limitations. One would have been motivated to do so because to ensure service quality, a server that provides the underlying service should have a reasonable response time. A server that is overloaded or has some kind of health problem will not be able to ensure a reasonable response time. Whenever load balancing is applicable, the decision as to which server a request for service is directed to is, in general, based on the health condition of servers. As taught by Kakadia, [0003].

Regarding claim 12, Sadot, Moss and Cahill teach the method of claim 8.
Sadot, Moss and Cahill do not explicitly disclose wherein the computing device is a regional load balancer associated with one of multiple regions, and the first server is an application server connected to the regional load balancer.
Kakadia teaches wherein the computing device is a regional load balancer associated with one of multiple regions, and the first server is an application server connected to the regional load balancer. (Fig. 1 and [0004]-[0005]: the LSLB layer 150 (e.g. regional load balancers) comprises a plurality of local server load balancers SLB 1 150-a, ..., SLB K 150-k, each of which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Wang and Cahill to include above limitations. One would have been motivated to do so because nearly all Internet based services are now offered by servers located in a distributed manner to allow service efficiency, load balance, or fault tolerance. It is well known in the art (e.g. conventional mechanism) to achieve load balancing by utilizing multiple layers of load balancing, i.e., the global server load balancers (GSLB) layer  and the local server load balancers (LSLB) layers. As taught by Kakadia, [0001]-[0004].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of He (US 6671259 B1).
Regarding claim 11, Sadot, Moss and Cahill teach the method of claim 8.
Sadot, Moss and Cahill do not explicitly teaches wherein the determining that demand for connections has decreased comprises determining a quantity of data being sent by the first server.
However, He teaches wherein the determining that demand for connections has decreased comprises determining a quantity of data being sent by the first server. (Col 4 lines 13-21: the network measurements includes the measurement of load or network traffic experienced by a server.  Network traffic is the total amount of data packets (traffic on the network) being carried from each of the servers to the client systems.)
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Slavicek (US 20150356161 A1).
Regarding claim 14, Sadot, Moss and Cahill teach the method of claim 8.
Sadot, Moss and Cahill do not explicitly disclose determining, by the computing device, that a heartbeat signal has not been received from the first server.
However, Slavicek teaches determining, by the computing device, that a heartbeat signal has not been received from the first server. ([0048]: In response to receiving the heartbeat message, load balancer may identify the node as being in the set of active nodes by updating column “Set of Active Nodes” to include the node.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Moss and Cahill to include above limitations. One would have been motivated to do so because a heartbeat message is an indication that the node is still active. As taught by Slavicek, [0048].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Sarangapani (US 9807016 B1).
Regarding claim 15, Sadot, Moss and Cahill teach the method of claim 8.
Sadot, Moss and Cahill do not explicitly disclose determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and sending, by the computing device and based on the determining that the traffic threshold has been satisfied, a shutdown signal to the first server.
However, Sarangapani teaches determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and sending, by the computing device and based on the determining that the traffic threshold has been satisfied, a shutdown signal to the first server. (Col 2 lines 3-25: one or more real servers may become overloaded with traffic, the service node may generate a second virtual address. The service load balancer can therefore load balance network traffic for the second virtual address across the subset of real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Moss and Cahill to include above limitations. One would have been motivated to do so because one or more real servers may become overloaded with traffic. Rather than immediately taking the one or more servers offline and disrupting existing connections with subscribers, it is desirable to redirect connection to other real servers. 

Regarding claim 16, Sadot, Moss and Cahill teach the method of claim 8.
Sadot, Moss and Cahill do not explicitly disclose determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and initiating, by the computing device and based on the determining that the traffic threshold has been satisfied, use of one or more additional servers.
However, Sarangapani teaches determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and initiating, by the computing device and based on the determining that the traffic threshold has been satisfied, use of one or more additional servers. (Col 2 lines 3-25: one or more real servers may become overloaded with traffic, the service node may generate a second virtual address. The service load balancer can therefore load balance network traffic for the second virtual address across the subset of real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Moss and Cahill to include above limitations. One would have been motivated to do so because one or more real servers may become overloaded with traffic. Rather than immediately taking the one or more servers offline and disrupting existing connections with subscribers, it is desirable to redirect connection to other real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading. As taught by Sarangapani, Col 2 lines 3-25.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Wang (US 20120272058 A1), and in view of Cahill (US 20090006884 A1), and further in view of Moss (US 20130145367 A1).
Regarding claim 21, Sadot, Wang and Cahill teach the method of claim 17.
Sadot, Wang and Cahill do not explicitly disclose determining that demand for connections with the first server has decreased, wherein the sending the third message is based on the determining that the demand has decreased.
However, Moss teaches determining that demand for connections with the first server has decreased, wherein the sending the third message is based on the determining that the demand has decreased. ([0030]: removing nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Wang and Cahill to include above limitations. One would have been motivated to do so because it is desirable to remove nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically. As taught by Moss, [0030].

Response to Arguments
Applicant's arguments, see pages 7-10, filed 03/02/2021, with respect to the rejection(s) of claim(s) 1-19 and 21 under 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ZI YE/Primary Examiner, Art Unit 2455